United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: John H. Shadduk			:
Application No. 16/727,605			:		Decision on Petition
Filing Date: December 26, 2019		:				
Attorney Docket No. SHDDNZ01300	:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed April 27, 2022, to revive the application.

The petition is granted.

On February 8, 2021, the Office issued a final Office action setting a shortened statutory      period for reply of three (3) months.  

A Notice of Appeal was timely filed with a payment for a three-month extension of time on Monday, August 9, 2021.  

An extension of the time period to file an Appeal Brief was not obtained, and an Appeal Brief was not timely filed.  As a result, the application became abandoned on October 10, 2021.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as the petition includes (1) a reply in the form of a request for continued examination and an amendment,        (2) the required petition fee of $1,050, and (3) the required statement of delay.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 3772 will be informed of the instant decision and the application will be further examined in due course. 

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions








    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.